PACKEL, Attorney General,
It has been brought to our attention that there is some concern and confusion on the part of school officials as to the effective date of Act 372, approved December 29, *5331972, providing for pupil transportation to public and nonpublic school students.
Section 1703 of the new Statutory Construction Act of 1972 (No. 290), 1 Pa. S. §101, et seq., effective December 6, 1972, which governs this situation, provides that:
“Statutes affecting the budget of any political subdivision enacted finally at any regular session of the General Assembly shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:
“(5) Final enactment on or after June 6, 1969.— on the date specified in the statute, or if finally enacted thereafter, or if no date is specified, then at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute.”
Since Act 372 was enacted after the date specified in the statute (July 1, 1972), it becomes effective at the beginning of the fiscal year of the political subdivision affected following December 29, 1972.